Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 1 of 19 PageID# 72




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


DAMALI D. GORDON,

                      Plaintiff,
                                                            No. 1:20-CV-01399-LMB-JFA
v.
                                                            Hon. Leonie M. Brinkema

EMILY BREEDING, individually
and t/a AL’S STEAK HOUSE;
DOROTHY BREEDING; and                                       Jury trial demanded
ESTATE OF JAMES BREEDING,

                      Defendants.


                               FIRST AMENDED COMPLAINT

                                          Introduction

       1.     This civil rights suit under Section 1981 of the Civil Rights Act of 1866, Title VII

of the Civil Rights Act of 1964, and Virginia statutory and common law, seeks redress against

defendants Emily Breeding (individually and transacting as Al’s Steak House), James Breeding

(through his estate), and Dorothy Breeding, for intentional discrimination in employment

against the plaintiff, Ms. Damali D. Gordon, based on race, ancestry, ethnicity, national origin,

and religion; for retaliation because Ms. Gordon challenged that discrimination; and for

sexual assault and sexual battery committed against Ms. Gordon by Mr. Breeding. The suit

alleges that both Mr. James Breeding, now deceased, and Mrs. Dorothy Breeding subjected

Ms. Gordon to unlawful harassment, disparate treatment, and retaliation while she worked as

a cashier at Al’s Steak House, a restaurant in Alexandria, Virginia, from February 2019 to May

2019, and that Mr. Breeding committed the intentional torts of assault and battery against her.
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 2 of 19 PageID# 73




                                               Parties

         2.     Plaintiff Damali D. Gordon is a black woman of Jamaican descent. She is a

devout member of the Hebrew Israelite faith. She lives in Washington, D.C. When she

suffered the wrongs described in this Complaint, she was an employee of Al’s Steak House,

where she worked as a cashier.

         3.    Defendant Emily Breeding is a white woman and the owner and sole proprietor

of Al’s Steak House, a restaurant located at 1504 Mt. Vernon Avenue, Alexandria, Virginia

22301.

         4.    Defendant James Breeding was a white man and a resident of Alexandria,

Virginia. At all relevant times, Mr. Breeding was a manager at Al’s and was married to

Dorothy Breeding. Mr. Breeding had the authority to hire and fire non-managerial employees,

including Ms. Gordon. Mr. Breeding is now deceased, and this suit is brought against his

estate for acts he committed while living. For convenience, defendant Estate of James

Breeding is referred to hereinafter as “James [or Jim or Mr.] Breeding.”

         5.    Defendant Dorothy Breeding is a white woman and a resident of Alexandria,

Virginia. At all relevant times, she was a manager at Al’s and was married to Mr. Breeding.

She had the authority to hire and fire non-managerial employees, including Ms. Gordon.

                                               Facts

         6.    Between February 19, 2019, and February 25, 2019, Damali Gordon was in

discussions with one or more of the defendants about becoming an employee of Al’s Steak

House.

         7.    On February 19 and 25, 2019, Ms. Gordon received text messages from the

mobile telephones of defendants James and Dorothy Breeding asking whether she would be

willing to be “paid in cash at first” or “cash at the beginning.”



                                                  2
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 3 of 19 PageID# 74




        8.    Ms. Gordon’s first day at work at Al’s Steak House was on or about February 25,

2019.

        9.    She was hired as a part-time cashier. Her main job duty was to operate the cash

register in order to process payments from restaurant patrons. Sometimes, however, she

cleaned the restaurant and cooked in the kitchen.

        10.   Ms. Gordon’s usual work shift was 3:30 p.m. to 8:30 p.m. on the days she was

called in, sometimes on short notice.

        11.   At first Ms. Gordon was paid in cash, receiving no pay stubs or other evidence

of the payments.

        12.   Ms. Gordon is informed and believes that her employer also employed other

workers who were paid in cash, i.e., “under the table,” and that the defendants did not keep

records of wage payments to cash-paid employees.

        13.   Because the defendants’ payroll records do not include the Al’s Steak House

employees who were paid in cash, those records substantially understate the true number of

their employees. Counting the employees they paid “under the table,” the defendants

employed more than 15 employees.

        14.   Mr. Breeding and Ms. Breeding were Ms. Gordon’s supervisors. Both of them

supervised Ms. Gordon when she was on the clock. Ms. Breeding alone handled payroll and

created the weekly schedule for Ms. Gordon and the other employees.

        15.   At first Ms. Gordon’s employment at Al’s proceeded without incident. She met

all legitimate job expectations. She performed her job duties successfully and got along well

with her co-workers.




                                               3
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 4 of 19 PageID# 75




        16.     In or about late April 2019, Ms. Gordon was made an on-the-books employee of

Al’s Steak House. Her first paycheck, drawn by hand on the Al’s Steak House checking

account and signed by Dorothy Breeding, was dated May 3, 2019.

        17.     At or about that time, Mr. Breeding and Ms. Breeding began subjecting Ms.

Gordon to racial and religious harassment.

        18.     Also at or about that time, Mr. Breeding began comparing Ms. Gordon to white

women in a racially offensive way. On several different occasions, while Ms. Gordon was

working at the cash register, Mr. Breeding directed her attention to some white women who

were entering Al’s and told her, “I bet they would do a better job than you.”

        19.     Around the same time, Ms. Breeding began picking apart virtually everything

Ms. Gordon did. For example, on several different occasions, Ms. Breeding criticized Ms.

Gordon for using gloves that did not perfectly fit her hands. Tellingly, Ms. Breeding did not

criticize any of the white employees in that way.

        20.     Ms. Gordon responded to Ms. Breeding’s criticism as respectfully as she could.

She told Ms. Breeding what glove brand and size would fit her hands properly, and asked that

the restaurant purchase them. Ms. Breeding denied that request, instead deliberately buying

gloves that were either too big or too small for Ms. Gordon and continuing to criticize her for

using ill-fitting gloves.

        21.     On May 1, 2019, at 5:34 p.m., Ms. Gordon received a text message from Ms.

Breeding’s mobile telephone number that said, “Both me and Jim can see you on that camera

nigger[.]”

        22.     On May 2, 2019, at 6:15 p.m., Ms. Gordon received a text message from Ms.

Breeding’s mobile telephone number that said, “We own you nigger[.]”




                                               4
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 5 of 19 PageID# 76




       23.     On May 14, 2019, at 4:18 p.m., Ms. Gordon received a text message from Ms.

Breeding’s mobile telephone number that said, “You nigger bitch I got my eyes on you.”

       24.     On or about May 13, 2019, Ms. Breeding deliberately changed Ms. Gordon’s

work schedule in a severely inconvenient way. Less than one hour before Ms. Gordon was to

start her 3:30 p.m. to 8:30 p.m. shift, Ms. Breeding cancelled the shift and asked Ms. Gordon to

work from 10 a.m. to 3:30 p.m. the next day—even though Ms. Breeding knew that Ms. Gordon

was unavailable at that time, at least without more notice, because of her other jobs.

       25.     On May 14, 2019, Mr. Breeding ridiculed Ms. Gordon’s religion. That day Mr.

Breeding discussed Ms. Gordon’s Hebrew Israelite faith and her Jamaican origin with a friend,

a white man, who visited Al’s. Most of their conversation took place within a few feet of the

cash register, where Ms. Gordon was working. After asking her a series of intrusive questions

about her Jamaican origin and her Hebrew Israelite faith, Mr. Breeding and his friend told

her, “This is how we treat Hebrew Israelites in Potomac.” Then they smirked.

       26.     That same day, while Ms. Gordon was cleaning near Mr. Breeding, he

remarked to Ms. Breeding about Ms. Gordon: “Where did you find this nigger? She can really

clean. But we won’t let her outdo the lady who cleans at night.”

       27.     Later that day, while Ms. Gordon was stacking pizza boxes near the oven, Mr.

Breeding leered at Ms. Gordon and said to Ms. Breeding, “I can’t believe you hired this

nigger.”

       28.     Being called “nigger” over and over again by both Mr. Breeding and Ms.

Breeding made Ms. Gordon feel inexpressibly degraded and humiliated.

       29.     Still, Ms. Gordon stood up for herself and told Mr. Breeding and Ms. Breeding

that they were being racist to her.




                                                5
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 6 of 19 PageID# 77




         30.   They responded by telling Ms. Gordon she was wrong. In so doing, they

effectively condoned their own blatantly racist remarks, and caused Ms. Gordon to feel even

more humiliated, degraded, and helpless because neither Jim Breeding nor Dorothy Breeding

did anything to address their own racial harassment.

         31.   From around April 2019 to around May 2019, Mr. Breeding also made

unwelcome sexual advances to Ms. Gordon. For example, whenever Mr. Breeding saw Ms.

Gordon bend to clean a mess on the restaurant floor or pick up something from the floor, he

asked her, insincerely, if he could “touch [her] butt.” Mr. Breeding did this several times.

         32.   Even worse, on at least two occasions between late April and mid-May 2019, Mr.

Breeding groped Ms. Gordon’s buttocks. On one of these occasions Mr. Breeding was in a

wheelchair; on another, he was not.

         33.   Mr. Breeding’s forced intrusion on Ms. Gordon’s person—without her

consent—shocked Ms. Gordon and made her feel degraded, humiliated, and regarded as

trash.

         34.   On at least one occasion between late April and mid-May 2019, Mr. Breeding or

another of Al’s white male employees derisively interjected—upon hearing Ms. Gordon say

she was considering in vitro fertilization (“IVF”) to have a child—that they knew of men who

would impregnate her without charge, in fact would pay her for so doing. The obvious

implication of these derogatory comments was that they regarded her as little or no better

than a prostitute.

         35.   By the middle of May 2019, Ms. Gordon found the sexual harassment, the racial

hostility and ridicule, and the religious ridicule from Mr. and Ms. Breeding intolerable. She

dreaded going to work because she was tired of being humiliated and degraded by her

superiors simply because she is a black, Jamaican, Hebrew Israelite woman.



                                                6
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 7 of 19 PageID# 78




        36.     Ms. Gordon confided in her husband Bobby Curtis Brown, Jr., her friend

Jasmine Coleman, and her friend Chanel Brown about the sexual harassment, racial

harassment, and religious ridicule directed at her by Mr. and Ms. Breeding. One of Ms.

Gordon’s confidants told her to report Mr. Breeding’s and Ms. Breeding’s mistreatment of her

to the EEOC.

        37.     As a result, on or about May 14, 2019, Ms. Gordon told Mr. and Ms. Breeding

that she intended to file an EEOC complaint against them.

        38.     On or about May 24, 2019—less than two weeks after telling Mr. Breeding and

Ms. Breeding about her intention to file an EEOC discrimination charge against them—the

defendants fired her.

        39.     The next day, May 25, 2019, Ms. Gordon submitted an EEOC questionnaire to

the EEOC Washington Field Office. The questionnaire detailed the unlawful discrimination

and retaliation by Al’s Steak House, Mr. Breeding, and Ms. Breeding described above.

        40.     Ms. Gordon subsequently filed a formal EEOC administrative complaint

reciting the same allegations.

        41.     The EEOC issued Ms. Gordon a right-to-sue notice dated August 18, 2020. She

received it on or after August 28, 2020. This suit was filed within 90 days of the date on the

face of that letter. Ms. Gordon has thus exhausted the administrative remedies required for

her Title VII claims.

                                               Count I:
                   Hostile work environment based on race, ancestry, and ethnicity
                                     in violation of Section 1981

        42.     All prior allegations of this First Amended Complaint are hereby incorporated

as if set forth in their entirety.




                                                 7
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 8 of 19 PageID# 79




       43.    Ms. Gordon is protected by 42 U.S.C. § 1981 from a hostile work environment on

account of her race, ancestry, or ethnicity as black and Jamaican.

       44.    The defendants engaged in a pattern of racial hostility and harassment directed

against Ms. Gordon, including (but not limited to) calling Ms. Gordon “nigger” multiple times,

both verbally and in writing. The harassment culminated in the termination of Ms. Gordon’s

employment.

       45.    The defendants’ pattern of racial hostility against and harassment of Ms.

Gordon included the sexual mistreatment described in this Complaint, which degraded and

humiliated Ms. Gordon—a black woman—in the manner in which white men have degraded

and humiliated black women in the United States for centuries, regarding them either as

chattel or, at a minimum, as less entitled to human dignity and sexual agency than non-black

women.

       46.    By so harassing Ms. Gordon, the defendants created and maintained an

environment in which intimidation, ridicule, and insult based on race, ancestry, and ethnicity

were sufficiently severe and sufficiently pervasive to alter the conditions of Ms. Gordon’s

employment and result in a hostile work environment, in violation of Section 1981.

       47.    Al’s is vicariously liable for the actions of Mr. Breeding, Ms. Breeding, and every

other Al’s employee involved in the events giving rise to this Count, because the employees

acted within the scope of their employment.

       48.    There is no legitimate, non-discriminatory reason for the pattern of

discriminatory and harassing behavior described in the preceding paragraphs.

       49.    In acting as described in this Count, the defendants have directly and

proximately caused Ms. Gordon substantial economic loss, damage to her career and

professional reputation, humiliation, pain, and suffering.



                                               8
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 9 of 19 PageID# 80




        50.     The defendants’ actions as described in this Count were wanton, reckless,

and/or in willful indifference to Ms. Gordon’s legal rights.

                                              Count II:
                      Disparate treatment based on race, ancestry, and ethnicity
                                     in violation of Section 1981

        51.     All prior allegations of this First Amended Complaint are hereby incorporated

as if set forth in their entirety.

        52.     The defendants engaged in disparate treatment of Ms. Gordon based on race,

ancestry, and ethnicity, in violation of Section 1981, by subjecting her to adverse employment

actions on account of her race, ancestry, and ethnicity, including (but not limited to) the

termination of her employment.

        53.     Al’s is vicariously liable for the actions of Mr. Breeding, Ms. Breeding, and every

other Al’s employee involved in the events giving rise to this Count, because the employees

acted within the scope of their employment.

        54.     There is no legitimate, non-discriminatory reason for any of the adverse

employment actions described in the preceding paragraphs.

        55.     The defendants’ actions as described in this Count have directly and

proximately caused Ms. Gordon substantial economic loss, damage to her career and

professional reputation, humiliation, pain, and suffering.

        56.     The defendants’ actions as described in this Count were wanton, reckless,

and/or in willful indifference to Ms. Gordon’s legal rights.

                                              Count III:
                Retaliation for complaining of and opposing unlawful discrimination
                                     in violation of Section 1981

        57.     All prior allegations of this First Amended Complaint are hereby incorporated

as if set forth in their entirety.


                                                  9
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 10 of 19 PageID# 81




         58.     Ms. Gordon reasonably and in good faith believed that Mr. Breeding and Ms.

 Breeding were violating Section 1981 by, among other things, calling her “nigger” repeatedly

 and defending their racist behavior.

         59.     Ms. Gordon engaged in protected Section 1981 activity when, among other

 things, she told Mr. and Ms. Breeding that calling her “nigger” repeatedly was racist and when

 she told them she was going to file an EEOC discrimination charge.

         60.     In reaction to the protected Section 1981 activity described in the preceding

 paragraphs, the defendants subjected Ms. Gordon to materially adverse actions, including

 (but not limited to) termination of her employment.

         61.     Al’s is vicariously liable for the actions of Mr. Breeding, Ms. Breeding, and every

 other Al’s employee involved in the events giving rise to this Count, because the employees

 acted within the scope of their employment.

         62.     There is no legitimate, non-retaliatory reason for any of the materially adverse

 actions described in the preceding paragraphs.

         63.     The defendants’ retaliatory actions have directly and proximately caused Ms.

 Gordon substantial economic loss, damage to her career and professional reputation,

 humiliation, pain, and suffering.

         64.     The defendants’ actions as described in this Count were wanton, reckless,

 and/or in willful indifference to Ms. Gordon’s legal rights.

                                               Count IV:
                      Hostile work environment based on race and national origin
                                        in violation of Title VII

         65.     All prior allegations of this First Amended Complaint are hereby incorporated

 as if set forth in their entirety.




                                                 10
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 11 of 19 PageID# 82




        66.    Ms. Gordon is protected by Title VII from a hostile work environment based on

 her race and national origin as black and Jamaican.

        67.    Al’s is an employer and Ms. Gordon is an employee within the meaning of Title

 VII.

        68.    Al’s is vicariously liable for the actions of Mr. Breeding, Ms. Breeding, and every

 other Al’s employee involved in the events giving rise to this Count, because the employees

 acted within the scope of their employment.

        69.    Al’s engaged in a series of related racially harassing acts, including (but not

 limited to) calling Ms. Gordon “nigger” multiple times. The harassment culminated in the

 termination of Ms. Gordon’s employment.

        70.    The defendants’ pattern of racial hostility against and harassment of Ms.

 Gordon included the sexual mistreatment described in this Complaint, which degraded and

 humiliated Ms. Gordon—a black woman—in the manner in which white men have degraded

 and humiliated black women in the United States for centuries, regarding them either as

 chattel or, at a minimum, as less entitled to human dignity and sexual agency than non-black

 women.

        71.    Al’s created and maintained an environment in which intimidation, ridicule,

 and insult based on race and national origin directed at Ms. Gordon were sufficiently severe

 and sufficiently pervasive to alter the conditions of her employment and result in a hostile

 work environment, in violation of Title VII.

        72.    There is no legitimate, non-discriminatory reason for the pattern of racial

 hostility against Ms. Gordon, or for any of the discriminatory actions against her, described in

 the preceding paragraphs.




                                                11
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 12 of 19 PageID# 83




         73.     By committing the wrongs described herein, Al’s has directly and proximately

 caused Ms. Gordon substantial economic loss, damage to her career and professional

 reputation, humiliation, pain, and suffering.

         74.     The actions of Al’s as described in this Count were wanton, reckless, and/or in

 willful indifference to Ms. Gordon’s legal rights.

                                                Count V:
                          Disparate treatment based on race and national origin
                                         in violation of Title VII

         75.     All prior allegations of this First Amended Complaint are hereby incorporated

 as if set forth in their entirety.

         76.     Al’s engaged in disparate treatment based on race and national origin, in

 violation of Title VII, by subjecting Ms. Gordon to adverse employment actions on account of

 her race and national origin, including (but not limited to) the termination of her

 employment.

         77.     There is no legitimate, non-discriminatory reason for any of the adverse

 employment actions described in the preceding paragraphs.

         78.     In committing the wrongs described in this Count, Al’s has directly and

 proximately caused Ms. Gordon substantial economic loss, damage to her career and

 professional reputation, humiliation, pain, and suffering.

         79.     Al’s actions were wanton, reckless, and/or in willful indifference to Ms.

 Gordon’s legal rights.

                                                   Count VI:
                                      Retaliation in violation of Title VII

         80.     All prior allegations of this First Amended Complaint are hereby incorporated

 as if set forth in their entirety.



                                                       12
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 13 of 19 PageID# 84




         81.     Ms. Gordon engaged in protected Title VII activity when, among other things,

 she told Mr. and Ms. Breeding that calling her “nigger” repeatedly was racist and when she

 told them she was going to file an EEOC discrimination charge.

         82.     In reaction to the protected Title VII activity described in the preceding

 paragraphs, Al’s subjected Ms. Gordon to materially adverse actions, including (but not

 limited to) terminating her employment.

         83.     There is no legitimate, non-retaliatory reason for any of the materially adverse

 actions described in the preceding paragraphs.

         84.     The defendants’ actions as described in this Count have directly and

 proximately caused Ms. Gordon substantial economic loss, damage to her career and

 professional reputation, humiliation, pain, and suffering.

         85.     The actions of Al’s complained of herein were wanton, reckless, and/or in

 willful indifference to Ms. Gordon’s legal rights.

                                              Count VII:
                              Sexual harassment/hostile work environment
                                        in violation of Title VII

         86.     All prior allegations of this First Amended Complaint are hereby incorporated

 as if set forth in their entirety.

         87.     Ms. Gordon is protected by Title VII against sexual harassment and a hostile

 work environment based on her sex.

         88.     Each time Mr. Breeding assaulted Ms. Gordon, including when he groped her

 buttocks, and on the numerous occasions when he derided her by asking or threatening to

 “touch [her] butt,” Mr. Breeding intended to demean Ms. Gordon and cause her sexual

 humiliation and degradation.




                                                  13
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 14 of 19 PageID# 85




         89.     The acts by Mr. Breeding alleged above were unwelcome, and Mr. Breeding

 knew or reasonably should have known that they were unwelcome.

         90.      When Mr. Breeding committed the acts of sexual harassment alleged herein,

 he was acting within the scope of his employment at Al’s Steak House. As Mr. Breeding’s

 employer, Al’s is therefore vicariously liable for his actions, and for the injuries they caused

 Ms. Gordon, under the doctrine of respondeat superior.

         91.     By doing nothing to stop, mitigate, prevent or redress Mr. Breeding’s actions,

 although it had reasonable notice of them, Al’s violated Ms. Gordon’s Title VII protections

 against sexual harassment and a hostile work environment based on sex independently of its

 respondeat superior liability alleged in the preceding paragraph.

         92.     There is no legitimate, non-discriminatory reason for any of the discriminatory

 episodes and concrete acts described in the preceding paragraphs.

         93.     The defendants’ actions as described in this Count have directly and

 proximately caused Ms. Gordon substantial economic loss, damage to her career and

 professional reputation, humiliation, pain, and suffering.

         94.     The actions of Al’s complained of herein were wanton, reckless, and/or in

 willful indifference to Ms. Gordon’s legal rights.

                                              Count VIII:
                                  Disparate treatment based on religion
                                        in violation of Title VII

         95.     All prior allegations of this First Amended Complaint are hereby incorporated

 as if set forth in their entirety.

         96.     Ms. Gordon is protected by Title VII against disparate treatment based on her

 religion as a Hebrew Israelite.




                                                   14
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 15 of 19 PageID# 86




         97.     Al’s subjected Ms. Gordon to disparate treatment based on religion, in violation

 of Title VII, by subjecting her to adverse employment actions on account of her religion,

 including (but not limited to) the termination of her employment.

         98.     There is no legitimate, non-discriminatory reason for any of the adverse

 employment actions described in the preceding paragraphs.

         99.     By committing the wrongs that gave rise to this Count, Al’s has directly and

 proximately caused Ms. Gordon substantial economic loss, damage to her career and

 professional reputation, humiliation, pain, and suffering.

         100.    Al’s actions as described in this Count were wanton, reckless, and/or in willful

 indifference to Ms. Gordon’s legal rights.

                                                Count IX:
                                              Sexual assault
                           in violation of Virginia statutory and common law

         101.    All prior allegations of this First Amended Complaint are hereby incorporated

 as if set forth in their entirety.

         102.    Va. Code § 65.2-301(B) authorizes a victim of sexual assault in the workplace to

 bring a claim for damages against the assailant, including an assailant who is a co-worker of

 the victim.

         103.    When Mr. Breeding assaulted Ms. Gordon on multiple occasions, including

 when he groped her buttocks (an act which was sexual in nature and which constituted sexual

 abuse), Mr. Breeding intended each time to cause Ms. Gordon apprehension of imminent

 harmful and offensive contact with her person. In so doing, Mr. Breeding committed conduct

 that met the definition of sexual assault in Va. Code § 18.2-67.4 and § 18.2-67.10, and therefore

 entitled Ms. Gordon to the civil protections of Va. Code § 65.2-301(B).




                                                  15
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 16 of 19 PageID# 87




          104.   As a result of Mr. Breeding’s acts, Ms. Gordon was in fact placed in great

 apprehension of imminent harmful and offensive contact with her person.

          105.   At no time did Ms. Gordon consent to any of the acts by Mr. Breeding alleged

 above.

          106.   Mr. Breeding’s conduct as described above caused Ms. Gordon to be

 apprehensive that Mr. Breeding would subject her to further intentional invasions of her right

 to be free from offensive and harmful contact, including sexual abuse, and demonstrated that

 at all times material herein, Mr. Breeding had a present ability to subject her to an intentional

 offensive and harmful touching.

          107.   The facts alleged in this Count satisfy the criteria for, and therefore constitute,

 an assault under Virginia common law.

          108.   Mr. Breeding was acting within the scope of his employment at Al’s when he

 assaulted Ms. Gordon. Al’s Steak House, as Mr. Breeding’s employer, is therefore vicariously

 liable for his actions and for the injuries Ms. Gordon sustained under the doctrine of

 respondeat superior.

          109.   As a direct and proximate result of Mr. Breeding’s unlawful conduct and sexual

 abuse as alleged above, Ms. Gordon suffered and continues to suffer physical injury,

 humiliation, embarrassment, emotional distress and anxiety, and economic harm.

          110.   The aforementioned conduct by Mr. Breeding was willful, wanton, and

 malicious and entitles Ms. Gordon to punitive damages.

                                                 Count X:
                                              Sexual battery
                            in violation ofVirginia statutory and common law

          111.   All prior allegations of this First Amended Complaint are hereby incorporated

 as if set forth in their entirety.


                                                   16
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 17 of 19 PageID# 88




           112.   Va. Code § 65.2-301(B) authorizes a victim of sexual assault in the workplace to

 bring a claim of damages against the assailant, including an assailant who is a co-worker of the

 victim.

           113.   Mr. Breeding groped Ms. Gordon’s buttocks, a sexual battery within the

 meaning of Va. Code § 18.2-67.4 and § 18.2-67.10, and therefore entitled Ms. Gordon to the civil

 protections of Va. Code § 65.2-301(B).

           114.   In committing each act of sexual battery described herein, Mr. Breeding

 intended to subject Ms. Gordon to an unwanted, offensive touching.

           115.   As a result of Mr. Breeding’s acts, Ms. Gordon was subjected to unwanted,

 offensive touching.

           116.   At no time did Ms. Gordon consent to any of the acts by Mr. Breeding alleged

 above.

           117.   Mr. Breeding’s conduct as described above caused Ms. Gordon to be

 apprehensive that Mr. Breeding would subject her to further intentional invasions of her right

 to be free from offensive and harmful contact, including sexual abuse, and demonstrated that

 at all times material herein, Mr. Breeding had a present ability to subject her to an intentional

 offensive and harmful touching.

           118.   As a direct and proximate result of Mr. Breeding’s unlawful conduct and sexual

 abuse as alleged above, Ms. Gordon has suffered physical injury, severe emotional distress,

 humiliation, embarrassment, mental and emotional distress and anxiety, and economic harm.

           119.   The facts alleged in this Count satisfy the criteria for, and therefore constitute,

 actionable sexual assault and sexual battery under Virginia common law as well as actionable

 sexual assault and sexual battery under Va. Code § 65.2-301(B).




                                                   17
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 18 of 19 PageID# 89




         120.   When Mr. Breeding battered Ms. Gordon, he was acting within the scope of his

 employment. Therefore, Al’s Steak House, as Mr. Breeding’s employer, is vicariously liable for

 his actions, and for the injuries Ms. Gordon sustained, under the doctrine of respondeat

 superior.

         121.   The aforementioned conduct by Mr. Breeding was willful, wanton, and

 malicious and entitles Ms. Gordon to punitive damages.

                                         Jury Trial Demand

         122.   Ms. Gordon asks for a jury trial on all issues so triable.

                                          Prayer for Relief

         123.   Ms. Gordon respectfully requests the following relief:

                a. A declaratory judgment under 28 U.S.C. § 2201(a) that the defendants’

                     mistreatment of her, as described in this Complaint, violated Section 1981,

                     Title VII, and Virginia statutory and common law;

                b. An order that the defendants refrain from engaging in similar conduct in

                     the future, including the unlawful conduct described in this Complaint;

                c. An order that the defendants take the affirmative action(s) needed to ensure

                     that the effects of their unlawful conduct are eliminated;

                d. An award of economic damages, in an amount to be determined at trial;

                e. An award of compensatory damages, in an amount to be determined at

                     trial;

                f. An award of punitive damages, in an amount to be determined at trial;

                g. An award of pre-judgment interest;

                h. An award of reasonable attorney’s fees and costs; and

                i.   Any other relief that the Court considers just, necessary, or proper.



                                                  18
Case 1:20-cv-01399-LMB-JFA Document 13 Filed 03/11/21 Page 19 of 19 PageID# 90




                                                       Respectfully submitted,



                                                       _____________________________
                                                       Stephen B. Pershing
                                                       Va. Bar No. 31012
                                                       Pershing Law PLLC
                                                       1416 E Street, N.E.
                                                       Washington, D.C. 20002
                                                       (202) 642-1431 (o/m)
                                                       steve@pershinglaw.us

                                                       Onyebuchim Chinwah, Esq.
                                                       (Admission pro hac vice pending)
                                                       The Chinwah Firm LLC
                                                       8403 Colesville Rd., Ste. 1100
                                                       Silver Spring, MD 20910
                                                       (240) 842-9292
                                                       oc@chinwahfirm.com

                                                       Counsel for plaintiff Damali D. Gordon

 Dated: March 10, 2021


                                              ^    ^   ^


                                   CERTIFICATE OF SERVICE

          I certify that on the 11th day of March, 2021, the date of the Court’s order granting leave
 to file the foregoing First Amended Complaint, I caused this document, identical to ECF No.
 11-2 except for this certificate of service, to be filed with the Court’s ECF system, through
 which it was or will be transmitted to all counsel of record.




                                                       _____________________________
                                                       Stephen B. Pershing




                                                  19
